DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
 Figure 2C, reference numeral 162 has been used to designate applicator tip 609.    
Figure 3B, reference numeral 16 is pointing to the user instead of the applicator.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: On page 6, line 7, there is a typographical error.  “Configures” should be changed to “configured”.  
On page 6, line 3, reference numeral 602 is termed the “applicator handle.”  On the same page, lines 9-10, “reference numeral 602 is referred to as a “shaft 602.”  Reference number 26 represents the shaft portion connected to the enlarged portion 28.   The same error appears on page 6, lines 14, 15, 16, 17, 20, 21.   On page 6, line 28, there is a typographical error concerning the finger contact area.  The line “finger contact area on the base 17, on the base 15, can…” should be changed to “finger contact area 17 on the base 15.”  
On page 5, line 15, reference numeral “28” describes the “enlarged portion.”  Elsewhere in the specification it is referred to as a “ring.”   See page 5, line 25.  See also page 8, lines 11, 15, 20, and line 28 needs correction to add the term “enlarged portion.”  
On line 28 of page 8, the word “holder” should be inserted before reference numeral 14. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, applicant requires that the applicator have a handle coupled to the holder via the applicator coupling element.  However, the “holder” is the complete assembly as described in applicant’s Figures 2A, reference numeral 10.  It is unclear how the pieces of the assembly are connected.  It appears that applicant should refer to the base 15 instead of the holder 10.  The claim will be examined accordingly.
Further, applicant states that the “applicator having a handle” is coupled to the holder.  The “applicator having a handle” is the “applicator handle” 602 as shown in applicants Figure 2C.  The claim as written makes it unclear if the applicator handle 602 has an additional handle.  If the applicator handle 602 had an additional handle as claimed it is unclear if this is referring to the bearing or fitting element.  However, these elements are already set forth in line 3 of claim 9.  It is suggested that applicant change “applicator having a handle” to “applicator handle.”  The claim will be examined with this interpretation.
In lines 3-4 of claim 9, applicant requires a “vessel configured for connecting to the holder.”  The “holder” as described in applicant’s figures is reference numeral “10”, which is the complete assembly.   It appears that the base 15 should be recited instead of the holder 10.
Dependent claims 10-12 and 20 are also rejected under 35 U.S.C. 112(b) because they inherit all the deficiencies of claim 9.
Regarding claim 13, in line 2, the “applicator holder is coupled with an applicator handle of an applicator.”  This is confusing because the applicator holder is the complete structure as described in applicant’s specification as reference numeral 10.  Therefore it is unclear how the holder could be coupled with an applicator handle in view that this structure is part of the holder.  It appears that application holder should be changed to the application base 15.  See also line 4.
Dependent claims 14-19 are also rejected under 35 U.S.C. 112(b) because they inherit all the deficiencies of claim 13.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-12 and 20 are rejected under 35 U.S.C. 102(a)(i) as being anticipated Glover, US 6,508,255.
Regarding claim 1, Glover teaches:
 a cosmetic applicator (See Title) holder comprising:
a base (6) having a finger contact area (figure 10, annotated) configured for contact with a user’s volar or dorsal surface of two fingers,
a shaft (figure 10, annotated) extending from the base (6) along a shaft primary axis and configured to be placed between and contacting the sides of the two fingers,
an enlarged portion (7) extending from the shaft (figure 10, annotated) and positioned distal to the base (6), the enlarged portion (7) having a surface configured for contact with the volar or dorsal surface of the two fingers, and,
an applicator coupling element (column 4, lines 28-35) for coupling of an applicator handle (arms 1b and 1a) to the base (6), and a bearing or fitting element (column 4, lines 28-35) for secure fastening of the applicator handle (arms 1b and 1a) to the coupling element (column 4, lines 28-35). 

    PNG
    media_image1.png
    773
    609
    media_image1.png
    Greyscale

Further regarding claim 1, applicant now requires a bearing or fitting element for secure fastening of the applicator handle (arms 1b and 1a) to the coupling element (column 4, lines 28-35).  
Glover teaches the claimed bearing element at column 7, lines 12-18, teaching that the handle and arms may be attached to each other directly or through an intermediary member, which anticipates the claimed bearing element.  See also column 4, lines 36-37.  Glover teaches a threaded engagement.  The threads of the threaded engagement anticipate the claimed fitting element.   
Further regarding claim 1, applicant requires the shaft to be configured to be placed between and contacting the side of the two fingers, and the enlarged portion to be configured for contact with the volar or dorsal surface of the fingers.  The Glover device may be held in this way while applying the eyeliner and is capable of performing the intended use. 

Regarding claim 2, Glover teaches the applicator coupling element (column 4, lines 28-35) is configured to couple to the applicator handle (1a, 1b) so that a primary axis of the applicator handle (1a, 1b) is oriented substantially perpendicular (column 6, lines 67 to column 7, line 1) to the shaft primary axis.   The arms and the handle may lie in a single plane or may be angled (column 6, lines 67 to column 7, line 1).
Regarding claim 3, Glover teaches the applicator coupling element (column 4, lines 28-35) is configured for removably coupling (column 4, lines 36-37, threaded engagement) the applicator handle (1a, 1b) to the base (6).
Regarding claim 4, see 2nd annotation of Figure 10.  Glover teaches the base (6) further comprises a thumb grip area disposed on a surface generally opposite to the finger contact area.
Regarding claim 5, see 2nd annotation of Figure 10.  Glover teaches the thumb grip area is a substantially flat portion on the holder surface shaped and positioned such that the user’s thumb can be comfortably fit thereon when the user grips the holder such that the volar surface of at least one finger is in contact with the finger contact area of the base.


    PNG
    media_image2.png
    525
    519
    media_image2.png
    Greyscale

Regarding claim 6, Glover teaches the thumb grip area comprises a textured surface (column 6, lines 58-60) for assisting in preventing the user’s thumb from slipping when it is being used.
Regarding claim 7, Glover teaches the coupling element (column 4, lines 28-35) and the applicator handle (1a, 1b) comprise a male and female coupling element (column 4, lines 36-37, threaded engagements are male/female coupling elements).
Regarding claim 9, Glover teaches:
an assembly comprising,
a holder (figure 10) including an applicator coupling element (column 4, lines 28-35), a bearing element (column 7, lines 12-18, “intermediary member”), an applicator having a handle (arms 1a and 1b) coupled to the holder (figure 10) via the applicator coupling element (column 4, lines 28-35) and the bearing element (column 7, lines 12-18, “intermediary member”),  
and a vessel (column 8, lines 26-19 ) configured for connecting to the holder and over the applicator during storage, 
wherein the holder (figure 10) comprises,
a base (6) having a finger contact area (figure 10, annotated) configured for contact with a user’s volar or dorsal surface of two fingers,
a shaft (figure 10, annotated)  extending from the base (6) along a shaft primary axis and configured to be placed between and contacting the sides of the two fingers, and
an enlarged portion (7) extending from the shaft (figure 10, annotated) and positioned distal to the base (6), the enlarged portion (7) having a surface configured for contact with the volar or dorsal surface of the two fingers.  
Further regarding claim 9, applicant requires the shaft to be configured to be placed between and contacting the side of the two fingers, and the enlarged portion to be configured for contact with the volar or dorsal surface of the fingers.  The Glover device may be held in this way while applying the eyeliner and is capable of performing the intended use. 
Regarding the claimed vessel, Glover teaches packaging of the product as conventional or designed specifically for the applicator.  Column 8, lines 12-24.  Conventional packaging may include a “container with an access opening capable of receiving the applicator surface mounted on the spaced apart arms (1a, 1b) of the applicator.”    This anticipates the “vessel configured for connecting to the holder and over the applicator during storage” as claimed. 
Regarding claim 10, Glover teaches the applicator comprises an eyelash, eyelid, cheek, lip, or eyebrow applicator.  (See Title, and also column 7, lines 53-65.)
Regarding claim 11, Glover teaches the applicator comprises a tip (5) curved away from a principle axis of the handle (Figure 6) and comprises a peek or see-through hole.
Regarding claim 12, Glover teaches the applicator tip (5) comprises at least two working surfaces (column 7, lines 25-30) for applying a cosmetic formulation.
Regarding claim 20, Glover teaches the applicator coupling element (column 4, lines 28-35) is configured for removably coupling the applicator handle (1a, 1b) to the base.  Glover teaches a threaded engagement, for example, in column 4, lines 36-37, which is a removable coupling.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glover, US 6,508,255 in view of Fay, US 2,674,758.
Regarding claim 13, Glover teaches a method for applying makeup (See Title) comprising;
holding an applicator holder (Figure 10) coupled with an applicator handle (1a, 1b) of an applicator (5) and contacting the applicator (5) to an application area, 
wherein the applicator holder (Figure 10) comprises,
a base (6) having and a finger contact area (Figure 10, annotated) configured for contact with a user’s volar or dorsal surface of two fingers,
a shaft (Figure 10, annotated) extending from the base (6) along a shaft primary axis and configured to be placed between and contacting the sides of the two fingers,
an enlarged portion (7) extending from the shaft (Figure 10, annotated) and positioned distal to the base (6), the enlarged portion (7) having a surface configured for contact with the volar or dorsal surface of the two fingers,
an applicator coupling element (column 4, lines 28-35) for coupling of the applicator handle (1a, 1b) to the base (6), 
a bearing or fitting element for secure fastening of the applicator handle (1a, 1b) to the coupling element (column 4, lines 28-35).
Further regarding claim 13, applicant now requires a bearing or fitting element for secure fastening of the applicator handle (arms 1b and 1a) to the coupling element (column 4, lines 28-35).  
Glover teaches the claimed bearing element at column 7, lines 12-18, teaching that the handle and arms may be attached to each other directly or through an intermediary member, which anticipates the claimed bearing element.  See also column 4, lines 36-37.  Glover teaches a threaded engagement.  The threads of the threaded engagement anticipate the claimed fitting element.   
Accordingly, Glover teaches all of the claimed embodiments except:
wherein the holding comprises placing the shaft of the holder between two fingers of one hand.
Fay teaches a hairbrush having a knob (11) and shaft (13) extending from a base (1) along a shaft primary axis (13) and configured to be placed between and contacting the side of the two fingers (Figure 1).  Column 2, lines 47-55.  Fay holds the knob (11) and shaft (13) between two fingers of one hand with the dorsal surface contacting the enlarged element (11), and the holding comprises orienting the hand so that a primary axis of a handle of the applicator is oriented in a direction substantially parallel with a plane defined by two phalanges of the two fingers and perpendicular to the shaft primary axis.  
The references are analogous as set forth under MPEP 2141.01(a). The hair brush is deemed to be "reasonably pertinent" to the problem faced by the inventor because both are personal care items and both are addressing the problem of making the device easier to hold and use. Accordingly, the combination of references is appropriate.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try various methods of holding the enlarged element shown by Glover in any manner deemed comfortable by the user depending upon their physical limitations, personal choices, and area of application.  There are a finite number of ways of holding an enlarged element and a finite number of predictable potential solutions to the recognized need or problems.  A user such as a handicapped person would have gripped an enlarged element having a shaft in the modified method of Glover in view of Fay in multiple ways until the device felt comfortable in their hand according to their individual needs and limitations.
Regarding claims 14 and 15, Fay teaches the holding comprises orienting the hand (figure 1) so that a primary axis of a handle (1) of the applicator is oriented in a direction substantially parallel with a plane defined by two phalanges of the two fingers and perpendicular to the shaft primary axis.   In addition, Fay shows the holding (figure 1) comprises contacting the volar surface (palm side) of the two fingers with the finger contact area of the base (1) and contacting the dorsal surface of the two fingers with the enlarged portion of the holder as set forth in applicant’s claim 15. 
As stated above, it would be obvious to one of ordinary skill in the art to try various methods of holding the enlarged element shown by Glover such as that shown by Fay in any manner deemed comfortable by the user depending upon their physical limitations, personal choices, and area of application.
Regarding claim 16, in the modified method of Glover in view of Fay, wherein the holding comprises contacting the dorsal surface of the two fingers with the finger contact area of the base and contacting the volar surface of the other finger with the enlarged portion of the holder, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try various methods of holding the enlarged element by the hand in any manner deemed comfortable by the user depending upon their physical limitations, personal choices, and area of application. There are a finite number of ways of holding applicant's enlarged element and a finite number of predictable potential solutions to the recognized need or problems. A user such as a handicapped person would have gripped an enlarged element having a shaft in the modified method of Glover in view of Fay in multiple ways until the device felt comfortable in their hand according to their individual needs and limitations.
Regarding claim 17, in the modified method of Glover in view of Fay, further comprising contacting a thumb, a finger or palm of the hand to the face to provide stabilization of the hand during applying makeup, it would be obvious to one of ordinary skill in the art to use a finger to steady the hand.
Regarding claim 18, in the modified method of Glover in view of Fay, Glover shows numerous places that could be gripped by the thumb including the inwardly curving arcuate surfaces shown in Figures 5 and 6.  See also Figure 1 of Fay showing the thumb placed on the side of the device. As stated above, it would be obvious to one of ordinary skill in the art try various methods of holding the enlarged element shown by Glover such as that shown by Fay in any manner deemed comfortable by the user depending upon their physical limitations, personal choices, and area of application.
Regarding claims 19 and 20, in the modified method of Glover in view of Fay, Glover shows the method of applying makeup (figure 7) comprising applying or removing a formulation to the eyelashes, eyebrows, cheeks, face, skin, hair or lips. See also column 2, lines 53-63.    Regarding claim 20, Glover teaches the applicator coupling element is configured for removably coupling the applicator handle to the base.   Glover teaches a threaded engagement, for example, in column 4, lines 36-37, which is a removable coupling.
It would be obvious to one of ordinary skill in the art to try various methods of holding the enlarged element shown by Glover such as that shown by Fay in any manner deemed comfortable by the user depending upon their physical limitations, personal choices, and area of application, to apply formulations to the eyebrows, cheeks, face, skin, hair or lips.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Kennedy whose telephone number is (571)272-8963. The examiner can normally be reached on Mondays through Thursdays from 8:00 AM to 5:30 PM. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas, can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/SHARON E KENNEDY/
 Examiner, Art Unit 3772                                

/RALPH A LEWIS/               Primary Examiner, Art Unit 3772